                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF KENTUCKY
                    SOUTHERN DIVISION AT LONDON

RITA LYNN CONN,                  )
                                 )
     Plaintiff,                  )
                                 )                 Case No.
v.                               )             6:18-cv-009-JMH
                                 )
NANCY C. BERRYHILL,              )         MEMORANDUM OPINION
ACTING COMMISSIONER OF SOCIAL    )              AND ORDER
SECURITY,                        )
                                 )
     Defendant.                  )

                                ***

     Plaintiff Rita Lynn Conn brings this matter under 42 U.S.C.

§ 405(g) seeking judicial review of an administrative decision of

the Acting Commissioner of Social Security.       The Court, having

reviewed the record and the cross-motions for summary judgment

filed by the parties, will REVERSE and REMAND the Commissioner’s

decision because the ALJ’s finding pertaining to the severity of

Conn’s   gastrointestinal   impairments   is    not   supported   by

substantial evidence and the ALJ committed reversible error at

multiple steps of the sequential evaluation.

            I.    Standard for Determining Disability

     Under the Social Security Act, a disability is defined as

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12
months.”      42 U.S.C. § 423(d)(1)(A).       In determining disability, an

Administrative Law Judge (“ALJ”) uses a five-step analysis.                         See

Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003).

Step   One    considers      whether   the   claimant      is   still    performing

substantial      gainful     activity;    Step     Two,    whether    any      of   the

claimant’s     impairments      are    “severe”;    Step    Three,      whether     the

impairments meet or equal a listing in the Listing of Impairments;

Step Four, whether the claimant can still perform past relevant

work; and, if necessary, Step Five, whether significant numbers of

other jobs exist in the national economy which the claimant can

perform.      As to the last step, the burden of proof shifts from the

claimant to the Commissioner.            Id.; see also Preslar v. Sec’y of

Health & Human Servs., 14 F.3d 1107, 1110 (6th Cir. 1994).

                      II.   Procedural and Factual History

       Conn    initially       filed    an   application        for      Title      XVI

Supplemental Social Security Insurance Benefits in August 2014,

alleging disability as of July 1, 2014.               [TR 171].       Conn alleged

disability      due    to   incontinence,     stress,      nerves,      high     blood

pressure, thyroid issues, diabetes, and heart problems.                   [TR 213].

       Prior to her current application for disability benefits,

Conn was treated by Dr. John Michael Watts, her primary care

physician, beginning in late 2013 for numerous physical and mental

health complaints including chronic pain and numbness, frequent

bowel movements, incontinence, abdominal cramping, headaches, hand

                                         2
tremors, fatigue, joint pain, diabetes, depression, and anxiety,

among other ailments.        [TR 318-21, 353-54, 383-84, 445-56].          Dr.

Watts opined that Conn was disabled.             [TR 359, 373].

        Due to complaints of abdominal cramping, incontinence, and

frequent bowel movements, Dr. Watts referred Conn to Dr. Morris

Beebe, a gastroenterologist.          [TR 322-29].     An EGD and colonoscopy

were performed on Conn.           [TR 325].     These tests revealed a small

hiatal hernia, mild nonerosive gastritis, diverticulosis, and a

rectal polyp.     [Id.].

        After Conn filed her application for benefits, Dr. Robert

Nold performed a consultative evaluation of Conn.                 [TR 344-50].

During the consultative examination, Conn reported incontinence of

both the bowel and bladder due to stress, anxiety issues, high

blood pressure, low thyroid, type 2 diabetes, and heart problems.

[TR 344].      Based on the history provided by Conn, limited medical

records, and a physical examination, Dr. Nold reported that Conn

had a normal range of motion in the lower back.               [TR 347].    Dr.

Nold    also   reported    that    Conn   may   have   difficulty   squatting,

standing, stooping, and kneeling due to osteoarthritis in her right

knee.    [Id.].    Additionally, Nold noted that “[f]ine manipulation

would be difficult because of her tremor involving her hands and

forearms.”      [Id.].    Nold stated that Conn’s problems with bowel

and bladder incontinence had not been fully explored but noted

that Conn had a colonoscopy in early 2014 that showed one polyp

                                          3
and    the    possibility     of   irritable       bowel    syndrome    and   Crohn’s

disease.      [Id.].    Nold also reviewed Conn’s history of chest pain

and noted that she had a heart catheterization in 2013 and was

placed on medication for coronary artery disease. [Id.]. Finally,

Nold mentioned that Conn’s high blood pressure, type 2 diabetes,

and migraine headaches are managed with medication.                     [Id.].

        On October 17, 2014, Dr. Marvin Bittinger, a state agency

physician, opined that Conn had exertional limitations but that

she could occasionally lift and carry twenty pounds and could

frequently carry ten pounds.             [TR 76-78].       Additionally, Bittinger

stated that Conn could stand and walk, with normal breaks, for a

total    of   about    six    hours      in   an   eight-hour    workday.      [Id.].

Finally, Bittinger found that Conn could occasionally climb ramps

and stairs, kneel, crouch, and crawl and that Conn could frequently

balance and stoop.        [Id.].

        Subsequently, on May 4, 2015, Dr. William Waltrip performed

a consultative evaluation of Conn.                  [TR 386-92].       Conn reported

symptoms and medical disorders similar to those reported at her

previous examination with Dr. Nold, including, incontinence, high

blood    pressure,     stress      and    nerve    problems,     thyroid     problems,

diabetes, and heart problems.                 [TR 386].    Dr. Waltrip noted that

Conn    reported      bowel   incontinence         and    that   she   has    diarrhea

immediately after eating.             [Id.].



                                              4
     After his physical examination and review of Conn’s medical

history, Dr. Waltrip observed that Conn had problems with nervous

disorder and stress that had been previously evaluated.     [TR 389].

Additionally, Waltrip observed that Conn has a gastrocolic reflex.

[Id.].     Furthermore, Dr. Waltrip observed that Conn was “very

minimally limited in her ability to walk, stand or sit.”      [Id.].

Waltrip stated that Conn should be able to lift objects of 25-30

pounds without limitation, that Conn had good strength of grip,

and could perform fine and gross manipulations.    [Id.].   Finally,

Waltrip noted that Conn had no limitation of hearing, seeing, or

speaking.    [Id.].

     In June 2015, Dr. Donna Sadler, a state agency physician,

made findings that were analogous to the previous findings of Dr.

Bittinger.    [TR 96-100].   Sadler opined that Conn could stand or

walk, with normal breaks, for a total of four hours and that Conn

could sit, with normal breaks for about six hours in an eight-hour

workday.     [TR 97].   Finally, Dr. Sadler found that Conn had

unlimited balance but that she could only crouch occasionally.

[Id.].

     Finally, the record was reviewed by two state agency health

consultants, Drs. Maxine Ruddock and Alex Guerrero.       [TR 74-75,

94-95].      The state agency consultants observed that Conn had

anxiety in the context of fear of soiling herself.     [TR 75, 95].



                                  5
Even so, the consultants both found that Conn had non-severe mental

impairment.   [TR 74-75, 94-95].

     Conn’s claim for benefits was denied initially and upon

reconsideration. [TR 79, 101].          Subsequently, Conn pursued her

claims at an administrative hearing in front of ALJ Jonathan Leiner

on July 25, 2016.   [TR 33-68].    Conn was represented by an attorney

at the hearing.

     At the hearing, Conn testified that her “bowels” were her

most serious medical issue.    [TR 38].     Conn testified that she had

lost approximately ten pounds.      [TR 39].       Conn reported that her

gastrointestinal    issues   led   to   frequent    bowel   movements   and

required her to use the restroom ten times per day on average.

[Id.].    Additionally, Conn reported issues with incontinence and

reported that Dr. Watts had prescribed Amodil for her symptoms.

[TR 40-41].    Furthermore, Conn reported that she used over-the-

counter medications and had tried dieting to relieve her symptoms.

[Id.].

     In addition to gastrointestinal issues, Conn testified about

other medical issues such as radiating neck pain, fibromyalgia,

tremors in her hands and arms, arthritis, heart issues, migraines,

and sleep apnea, among other conditions and symptoms.          [TR 42-49,

54-62].

     Finally, Jane Hall, a vocational expert, also testified at

the hearing. [TR 62-67]. Hall testified that Conn was approaching

                                    6
retirement age, had a high-school education, and had worked as a

cardiac monitor at a regional hospital.             [TR 63].   Hall explained

that the position of a cardiac monitor is a sedentary position and

is considered skilled.        [Id.].    Hall testified that the Dictionary

of Occupational Titles (“DOT”) Code for the position of cardiac

monitor is 078.365-010.        [Id.].

        The ALJ presented two hypotheticals to the vocational expert.

First, the ALJ asked the vocational expert to assume a hypothetical

individual of Conn’s age, education, and work experience, with

limitations such as only being able to walk or stand four to eight

hours, only being able to sit four hours, and migraine headaches

lasting between two to eight hours per day two days per week.               [TR

64-65].     The vocational expert responded that “[t]his individual

could not complete a normal workweek.”           [TR 65].

        Second, the ALJ asked the vocational expert to assume a

hypothetical     individual     of     Conn’s   age,   education,   and    work

experience, who can stand and walk for four hours in an eight-hour

workday, can sit for six hours in an eight-hour workday, and can

perform     frequent,   but    not     repetitive    bilateral   feeling   and

handling, among other factors.          [TR 65-66].    The vocational expert

testified that this hypothetical individual could perform past

work.     [TR 66].




                                         7
          ALJ Leiner issued an unfavorable decision on January 4,

2017, denying Conn’s claims and finding that she was not disabled.

[TR 18-27].

        At the first step of the sequential analysis, the ALJ found

that Conn had not engaged in substantial gainful activity since

July 21, 2014.       [TR 20].

        At step two, the ALJ found that Conn suffered from the

following severe impairments: neck and back disorders, tremor,

knee disorder, diabetes mellitus, migraine headaches, and obesity.

[TR 20-23].     The ALJ determined that Conn did not suffer from any

severe      gastrointestinal       impairment,           cardiac       impairment,

obstructive     sleep     apnea,   or   mental         impairment.       [TR    22].

Pertaining to Conn’s gastrointestinal impairment, specifically

bowel incontinence, the ALJ found that this impairment was not

severe because the documentary record shows no evidence of weight

loss.     [TR 22].    Additionally, the ALJ considered the four broad

functional areas for evaluating mental disorders and found that

Conn’s    mental     impairments   resulted       in    no   more    than   a   mild

limitation and no episodes of decompensation.                [TR 22-23].

        At step three, the ALJ concluded that Conn did not experience

any   impairment     or   combination       of   impairments    that     meets   or

medically equals the severity of any of the listed impairments in

20 C.F.R. pt. 404, subpt. P, app. 1.               [TR 23].         In making this

determination, the ALJ found that Conn’s neck, back, and knee

                                        8
disorders failed to meet or equal the severity of any of the

listing requirements, particularly Section 1.02 and 1.04.                      [Id.].

Additionally, the ALJ found the neither Conn’s migraine headaches

nor her tremors met or equaled the severity of any of the listing

requirements, specifically Section 11.01.                    [Id.].    Finally, the

ALJ concluded that Conn’s obesity, viewed alone and in combination,

failed   to    meet    the    listing      requirements       and    that   endocrine

disorders, such as diabetes mellitus, were to be evaluated based

on the results those disorders had on other body systems.                      [Id.].

       At step four, the ALJ found that Conn retained the residual

function capacity to perform a broad range of light work.                        [TR

23].     The    ALJ    explained     that      Conn    can    lift    twenty   pounds

occasionally and ten pounds regularly, can stand and walk for four

hours in an eight-hour workday, can sit for six hours in an eight-

hour workday, and can perform frequent bilateral feeling and

handling.      [TR 23-24].     The ALJ noted that Conn testified that her

worst impairment were gastrointestinal issues but explained that

Conn had not required additional specialized medical treatment.

[TR 24].       The ALJ also noted Conn’s radiating neck pain and

inability to walk for long periods of time.                  [Id.].

       Even    so,    the    ALJ   found    “that     the    claimant’s     medically

determinable impairments cannot reasonably be expected to impose

symptoms of the intensity, persistence, and limiting effects as

[Conn] alleges.” [TR 24]. Additionally, the ALJ found that Conn’s

                                           9
subjective allegations and hearing testimony were unpersuasive.

[TR 25].     Again, the ALJ emphasized that Conn’s lack of weight

loss appeared inconsistent with her asserted debilitating diarrhea

and bowel incontinence.       [Id.].    The ALJ appears to have assigned

controlling    weight    to   the   opinions    of   the   two    state   agency

physicians, Dr. Nold and Dr. Waltrip.            [TR 26-27].      As a result,

the ALJ concluded that Conn could perform past relevant work as a

cardiac monitor and did not proceed to step five.                [TR 27].

        The Appeals Council denied review of Conn’s claim.                  [TR

1-5].    Having exhausted her administrative remedies, Conn pursued

judicial review of the Commissioner’s decision by filing this

action on January 6, 2018.           [DE 2].      Pursuant to the Court’s

Standing Scheduling Order [DE 10], Conn moved for summary judgment

on June 3, 2018, [DE 11] and the Commissioner moved for summary

judgment on June 29, 2018 [DE 13].             As a result, this matter is

ripe for review.

                         III. Standard of Review

        When reviewing the ALJ’s ruling, this Court may not “try the

case de novo, resolve conflicts in evidence, or decide questions

of credibility.”     Ulman v. Comm’r of Soc. Sec, 693 F.3d 709, 713

(6th Cir. 2012).        This Court determines only whether the ALJ’s

ruling is supported by substantial evidence and was made pursuant

to proper legal standards.          Cutlip v. Sec’y of Health & Human

Servs., 25 F.3d 284, 286 (6th Cir. 1994).            “Substantial evidence”

                                       10
is defined as “more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.”                  Id.   The Court

is to affirm the decision, provided it is supported by substantial

evidence,     even   if    this   Court      might    have   decided      the   case

differently.      See Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389-

90 (6th Cir. 1999).

        Even so, the existence of substantial evidence supporting the

Commissioner’s decision cannot excuse failure of an ALJ to follow

a mandatory regulation that “is intended to confer a procedural

protection” for the claimant.           Wilson v. Comm’r of Soc. Sec., 378

F.3d 541, 543, 546–47 (6th Cir. 2004).                 “To hold otherwise ...

would    afford   the     Commissioner    the     ability    [to]    violate    the

regulation    with   impunity     and    render      the   protections    promised

therein illusory.”        Id. at 546; see also Cole v. Comm’r of Soc.

Sec., 661 F.3d 931, 937 (6th Cir. 2011) (“An ALJ’s failure to

follow agency rules and regulations ‘denotes a lack of substantial

evidence, even where the conclusion of the ALJ may be justified

based upon the record.’” (quoting Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 409 (6th Cir. 2009))).

        Finally, the ALJ must provide a discussion of “findings and

conclusions, and the reasons or basis therefor, on all the material

issues of fact, law, or discretion presented on the record.”                      5

U.S.C. § 557(c)(3)(A).       This requirement is “necessary in order to

                                        11
facilitate effective and meaningful judicial review.”                    Reynolds v.

Comm’r of Soc. Sec., 424 F. App’x 411, 415 (6th Cir. 2011).

                                   IV. Analysis

        Conn raises three main issues in this action.                   [DE 11 at 1-

2, 5-13, Page ID # 601-02, 605-13].                First, Conn claims that the

ALJ erred in evaluating the severity her digestive disorder and

mental health conditions.          Second, Conn asserts that the ALJ erred

by not addressing the opinion of her primary care provider, Dr.

Watts.     Third, Conn claims that the ALJ erred in finding that she

had the residual function capacity to return to her past relevant

work.

A.   Whether the ALJ Erred in Evaluating the Severity of Conn’s
Gastrointestinal and Mental Health Impairments

        First,    Conn   asserts    that     the    ALJ    erred   by    failing   to

adequately       consider   the    severity    of    her   gastrointestinal        and

mental health impairments.          [See DE 11 at 6, Page ID # 606].

  At step two of the sequential analysis, establishing a severe

impairment is a de minimis hurdle.             Higgs v. Bowen, 880 F.2d 860,

862 (6th Cir. 1988).         An impairment is considered severe unless

“it is a slight abnormality that minimally affects work ability

regardless of age, education, and experience.”                Id. (citing Farris

v. Sec’y of Health & Human Servs., 773 F.2d 85, 89–90 (6th Cir.

1985)).




                                        12
(1) Whether substantial evidence supports the ALJ’s finding that
Conn’s gastrointestinal impairments were not severe

      In finding that Conn had no severe gastrointestinal issue,

the ALJ stated:

      The record evidence fails in particular to demonstrate
      that the claimant experiences any “severe” gastro-
      intestinal impairment. The claimant has emphasized that
      she experiences uncontrolled bowel incontinence but the
      documentary record to the contrary fails to show any
      loss of weight. . . . The undersigned finds from the
      foregoing that her asserted gastro-intestinal impairment
      is not “severe.”

[TR 22].

      Conn claims that the ALJ’s finding is in error and ignores

relevant record evidence to the contrary.         Alternatively, the

Commissioner asserts that Conn’s challenge “is largely an academic

question because the ALJ found that the Plaintiff had some severe

impairments and continued in the sequential evaluation.”        [DE 13

at 8, Page Id # 623].

      But the Commissioner’s response misses the point.         Conn’s

initial argument is not that the ALJ failed to properly analyze

her   gastrointestinal   impairments   when    considering     residual

function capacity at step four.      Instead, Conn argues that the

ALJ’s consideration of her gastrointestinal impairments at step

two is not adequately articulated and therefore is not supported

by substantial evidence.

      Here,   the   ALJ’s   perfunctory       finding   that     Conn’s

gastrointestinal impairments were not severe solely because she

                                13
had not lost weight is not supported by substantial evidence in

the record.        Conn’s lack of weight loss is the sole reason that

the ALJ provided in concluding that Conn’s gastrointestinal health

problems were not severe impairments. But it is unclear how Conn’s

lack    of   weight     loss,     standing    alone,    indicates    that     her

gastrointestinal health issues are not severe.

       At    the     administrative     hearing,       Conn     reported     that

gastrointestinal problems were her most serious impairment.                  [TR

38].   Conn also reported that she has frequent bowel movements and

that sometimes she must use the restroom up to ten times per day

for as much as twenty minutes per visit.           [TR 39].

       Additionally, the objective medical evidence reflects that

Conn has been treated for various gastro-intestinal issues and

symptoms.      For     example,    medical    records    indicate    that    Conn

regularly     suffered    from    vomiting,    nausea,    diarrhea,       stomach

cramping, and incontinence.          [See, e.g., TR 318-19, 322-24, 326-

29, 354, 359]. Additionally, Conn was treated by Dr. Morris Beebe,

a gastroenterologist.       [TR 322-29].      Moreover, results from an EGD

and colonoscopy revealed a small hiatal hernia, mild nonerosive

gastritis, diverticulosis, and a rectal polyp.                [TR 325].

       Ultimately, both the objective medical evidence and Conn’s

testimony suggest that Conn’s gastrointestinal issues may be more

than slight abnormalities that minimally effect work ability and



                                       14
support       a    finding          that    Conn’s      gastrointestinal         issues    may

constitute severe impairments.                    See Higgs, 880 F.2d at 862.

        Of course, the Commissioner is correct that once the ALJ found

at least one severe impairment, the ALJ was then required to

consider all of Conn’s impairments—severe and non-severe—at step

four.     Fisk v. Astrue, 253 F. App’x 580, 583 (6th Cir. 2007)

(citing Soc. Sec. Rul. 96–8p, 1996 WL 374184, at *5 (July 2,

1996)).

        The problem here is that that ALJ’s analysis at step four

simply reiterates the ALJ’s finding at step two.                             [Compare TR 22,

with     TR       25].         At    step    four,       the     ALJ    reiterated    Conn’s

gastrointestinal symptoms and then again concluded that Conn’s

“asserted         modest        weight     loss    appears       inconsistent      with    her

asserted debilitating diarrhea and even this moderate weight loss

appears unsupported [by the record].”                        [TR 25].

        Thus, the ALJ considered Conn’s non-severe gastrointestinal

impairments at step four but it is still unclear how Conn’s lack

of     weight      loss        justifies      disregarding           other   testimony     and

objective medical evidence in the record.                              It seems at least

plausible that someone could have severe gastrointestinal issues

and not experience substantial weight loss.                            Of course, that may

not be the case.               But here, none of the medical experts discussed

Conn’s        weight      when       assessing         her     gastrointestinal      issues.

Additionally,            the    listing      standards         for   digestive    issues    do

                                                  15
discuss weight loss, but weight loss is simply discussed as one

potential symptom, not as a dispositive factor.                 See generally, 20

C.F.R. Pt. 404, Subpt. P., App. 1 §§ 5.00E.(2), G., 5.06B.(5),

5.08.    As a result, if there is medical evidence or research that

suggests that severe gastrointestinal health problems are always

accompanied by weight loss, then the ALJ needs to cite to that

evidence to support his conclusion.

        Ultimately, the ALJ’s conclusion does not adequately explain

how or why the ALJ found that Conn’s gastrointestinal issues were

not    severe,   making       proper   review     impossible.         Without   more

explanation,      the    ALJ’s     finding     that    Conn’s     gastrointestinal

impairments      are    not   severe   is      not    supported      by   substantial

evidence, justifying remand.

        Of course, remand does not necessitate a finding that Conn’s

gastrointestinal impairments are severe.                  The Commissioner, not

this Court, is the ultimate fact finder on the issue of disability.

42 U.S.C. § 405(g); see also INS v. Orlando Ventura, 537 U.S. 12,

17-18 (2002).       It is the ALJ’s explanation that is not supported

by    substantial      evidence,    not   necessarily       the      ALJ’s   ultimate

finding. Upon further consideration, the ALJ may properly conclude

that Conn’s gastrointestinal impairments are not severe.                      Still,

in so finding, the ALJ must provide enough explanation and detailed

analysis    to    demonstrate      that     his      decision   is    supported    by

substantial evidence from the record.

                                          16
(2) Severity of Conn’s mental health impairments

       Conn also claims that the ALJ erred by failing to consider

her mental conditions as severe impairments.               [DE 11 at 7, Page Id

# 607].    Conn cites to medical evidence in the treatment records

that demonstrate that Conn had complained of mental health issues,

took prescription medications Celexa and Buspar, and had been

referred to a psychiatrist.            [Id.; see, e.g., TR 320, 351-59].

       On the Disability Report Form, Conn listed “stress” and

“nerves” as mental conditions that limited her ability to work.

[TR 212]. It does not appear that Conn’s mental health impairments

were discussed at the administrative hearing.

       Here, whether the ALJ’s finding that Conn had no severe mental

health impairments is supported by substantial evidence is a closer

call.      When    assessing     the   severity      of   Conn’s   mental   health

impairments, the ALJ said:

       The record evidence fails to demonstrate that the
       claimant experiences any “severe” mental impairment. The
       documentary record presents essentially minimal findings
       to substantiate the presence of any “severe” mental
       impairment. The claimant has never pursued any course of
       formal mental health treatment for any asserted “severe”
       impairment.

[TR 22].

       Additionally, when assessing residual function capacity at

step    four,     the   ALJ   noted    that   Conn   conceded      “that   she   now

experienced only an occasional migraine headache when she was

stressed.”      [TR 25].      Furthermore, the ALJ considered the opinions

                                         17
of the state agency mental health consultants “who assessed the

claimant with no ‘severe’ mental impairment,” and whose opinions

“appear[] consistent with the record evidence.”                 [TR 26].

     The ALJ’s analysis pertaining to the severity of Conn’s mental

health    impairments    is     more    developed    and    is    supported       by

substantial evidence.         Of course, Conn correctly points out that

she was diagnosed with anxiety and depression by her primary care

physician, Dr. Watts.         [See, e.g., TR 320, 359].            Even so, her

primary care physician did not list anxiety as one of Conn’s major

health issues and stated that while Conn suffers from depression,

it is not her primary limiting health issue.                     [See TR 359].

Additionally, while the record indicates that Conn was referred to

a psychiatrist and treated for mental health conditions, it does

not indicate that these conditions are severe or evidence a

longitudinal history of mental health treatment.

     Additionally, mental health issues were not raised during the

administrative hearing and the challenge to the ALJ’s mental health

analysis at step two is only afforded a single paragraph in Conn’s

motion for summary judgment.           [See TR 18-27; DE 11 at 7, Page ID

# 607].

     Furthermore, even though the ALJ found that Conn did not

suffer from a severe mental health impairment, the ALJ considered

Conn’s non-severe mental health conditions at step four when

considering   residual    function       capacity.         In    fact,     the   ALJ

                                        18
considered     the   opinions     of    two   state      agency    mental   health

consultants and the record evidence in concluding that Conn did

not suffer from a severe mental health impairment.

       Ultimately, the record is replete with evidence that Conn may

suffer from a severe gastrointestinal impairment, but that is not

the     case   pertaining    to    Conn’s     mental      health     impairments.

Furthermore, the ALJ properly considered Conn’s non-severe mental

health    impairments   at   step      four   of   the    sequential   analysis.

Additionally, in making his decision, the ALJ considered the

severity of Conn’s stress-induced migraine headaches and opinion

evidence from state agency consultants.               As a result, the ALJ’s

conclusion that Conn did not suffer from a severe mental health

impairment is supported by substantial evidence.

B.    Whether ALJ Failed to Properly Consider Opinion of Dr. Watts

        Second, Conn argues that the ALJ erred by failing to consider

the opinion of Conn’s primary care physician, Dr. Watts.                     In a

handwritten letter dated September 23, 2014, Dr. Watts listed

Conn’s major health issues as obstructive sleep apnea, diabetic

gastroparesis, arthritis of the knees, obesity, and diabetes.1 [TR

359].    Dr. Watts also listed depression as a medical condition but




1As Conn acknowledges, Dr. Watts’s handwritten letter is difficult
to read, and it appears that Dr. Watts uses some medical
abbreviations. Still, while the Court has paraphrased portions of
the letter, the letter is not so illegible that it is impossible
to comprehend.
                                        19
indicated that depression was not Conn’s primary limiting issue.

[Id.].   Dr. Watts opined that Conn had multiple factor relating to

her disability.       [Id.].     Furthermore, Dr. Watts also appears to

have opined that Conn was unable to work and had a continuing

disability on another occasion.          [TR 373].

      Alternatively, the Commissioner acknowledges that the ALJ’s

written decision did not specifically discuss Dr. Watts’s opinions

but argues that the ALJ considered the entire record in making his

decision, including the opinions of Dr. Watts.             [See DE 13 at 10-

11,   Page   Id   #   624-25].     In    support    of   this   argument,   the

Commissioner cites Simons v. Barnhart for the proposition that an

ALJ’s failure to cite to specific evidence does not indicate that

the evidence was not considered.             114 F. App’x 727, 733 (6th Cir.

2004).

      Of course, the Commissioner is correct that the ALJ is not

required to cite to all evidence that was submitted in the record.

Still, there is a substantial difference between an ALJ’s failure

to mention all the findings of a medical professional and an ALJ’s

failure to demonstrate that they even considered evidence provided

by a medical professional.

      Here, the Commissioner asks the Court to take the ALJ at his

word and assume that when the ALJ says that he considered all the

record evidence that he also considered the evidence and opinions

of Dr. Watts.     But the law requires the ALJ to provide a discussion

                                        20
of “findings and conclusions, and the reasons or basis therefor,

on all the material issues of fact, law, or discretion presented

on the record.”            5 U.S.C. § 557(c)(3)(A).              The ALJ must say

something    more    than       nothing    to    allow   this    Court    to   conduct

meaningful review of the decision and findings.

     Additionally,         the    ALJ’s    failure   to    consider      the   medical

opinions of Dr. Watts violates the treating source rule and

justifies remand.

     As an initial matter, the treating source rule has been

recently modified and the controlling weight standard has been

rescinded.    See Revisions to Rules Regarding the Evaluation of

Medical   Evidence,        82    Fed.     Reg.   5844,    5845   (Jan.     18,   2017)

(effective March 27, 2017). Even so, this rule change only applies

to more recent cases.            See Rescission of Social Security Rulings

96-2p, 96-5p, and 06-3p, 82 Fed. Reg. 15,263 (Mar. 27, 2017).

While the parties do not explicitly discuss the treating source

rule, Conn’s application for disability benefits was filed in

before March 27, 2017; therefore, the treating source rule applies

to this decision.

     Under the treating source rule, medical opinions from a

treating source are given more weight than opinions from a non-

treating source “since these sources are likely to be the medical

professionals       most    able    to    provide    a    detailed,      longitudinal



                                           21
picture of [the claimant’s] medical impairment(s)[.]” 20 C.F.R. §§

404.1527(c)(2), 416.927(c)(2).    A treating source is defined as a:

       medical source who provides [the claimant], or has
       provided [the claimant], with medical treatment or
       evaluation and who has, or has had, an ongoing treatment
       relationship with [the claimant] ... [of] a frequency
       consistent with accepted medical practice for the type
       of treatment and/or evaluation required for [the]
       medical condition(s).

20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2).

       Here, Dr. Watts is a treating source physician.    Dr. Watts

has served as Conn’s primary care physician since late 2013.

Additionally, Watts treated Conn for numerous health conditions

and referred her to multiple specialists.    As a result, Dr. Watts

was likely in the best position to provide a longitudinal picture

of Conn’s medical problems and functional limitations.

       Medical opinions are “judgments about the nature and severity

of [the claimant’s] impairment(s), including . . . symptoms,

diagnosis and prognosis, what [the claimant] can still do despite

impairment(s), and [his or her] physical or mental restrictions.”

20 C.F.R. §§ 404.1527(a)(1), 416.927(a)(1).

       Of course, Dr. Watts’s opinions that Conn was disabled or

that Conn could not work are not medical opinions that are entitled

to controlling weight.      Decisions about whether a claimant is

disabled or is unable to work are reserved to the Commissioner by

law.   20 C.F.R. § 404.1527(d); see also, e.g., Turner v. Comm’r of

Soc. Sec., 381 F. App’x 488, 492-93 (6th Cir. 2010); White v.

                                 22
Comm’r of Soc. Sec., 572 F.3d 272, 286 (6th Cir. 2009); Buxton v.

Halter, 246 F.3d 762, 773 (6th Cir. 2001).

       Still,    a    treating     source’s   medical   opinion    is     given

controlling     weight     when   it   is   “well-supported   by   medically

acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence in [the] case

record[.]”     20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).

       Thus,   Dr.    Watts’s     diagnoses   and   assessments    of    Conn’s

conditions were at least entitled to consideration by the ALJ, if

not controlling weight.         [See TR 359 (listing diagnoses of Conn’s

major health issues).       Additionally, the record reflects that Dr.

Watts treated Conn for various medical problems, including chronic

pain    and    numbness,    frequent    bowel   movements,    incontinence,

abdominal cramping, headaches, hand tremors, fatigue, joint pain,

diabetes, depression, and anxiety, among other ailments.                [TR 318-

21, 353-54, 383-84, 445-56].           The ALJ was required to at least

consider this medical evidence in his analysis.

       Additionally, the ALJ is required to “give good reasons in

[the] notice of determination or decision for the weight [given to

the claimant’s] treating source’s medical opinion.”           20 C.F.R. §§

404.1527(c)(2), 416.927(c)(2); see Soc. Sec. Rul. 96-2p, 1996 WL

374188, at *5.       When an ALJ denies benefits, the decision:

       must contain specific reasons for the weight given to
       [a] treating source’s medical opinion, supported by
       evidence in the case record, and must be sufficiently

                                       23
     specific to make clear to any subsequent reviewers the
     weight the adjudicator gave to the treating source’s
     medical opinion and the reasons for that weight.

Soc. Sec. Rul. 96-2p, 1996 WL 374188, at *5.

     Here, the ALJ has neither mentioned Dr. Watts nor referred to

his medical opinions in his written decision.        As a result, the

ALJ has failed to provide any reason for disregarding the medical

opinions of Dr. Watts.    Of course, there may be good reasons for

disregarding the opinions of Dr. Watts but it is impossible to

make that judgment without some discussion indicating that the ALJ

considered the opinions of Dr. Watts with specific reasons for the

weight assigned to those opinions.

     Of   course,   failure   to   provide   good   reasons   does   not

automatically justify remand. Remand is not necessary when failure

to provide goods reasons is a “harmless de minimis procedural

violation.”   Blakley, 581 F.3d at 409.        The Sixth Circuit has

identified three situations in which such a de minimis procedural

violation may occur: (1) where “a treating source’s opinion is so

patently deficient that the Commissioner could not possibly credit

it,” (2) where “the Commissioner adopts the opinion of the treating

source or makes findings consistent with the opinion,” and (3)

“where the Commissioner has met the goal of ... the procedural

safeguard of reasons.”   Wilson, 378 F.3d at 547.

     But here, the ALJ’s failure to provide good reasons does not

amount to harmless error.      Without more explanation it is not

                                   24
possible for the Court to meaningfully review the ALJ’s decision

pertaining to the weight that should be given to Dr. Watts’s

medical opinions.      Additionally, Dr. Watts’s opinion is not so

patently discredited by other evidence in the record that the

Commissioner could not possibly assign weight to the opinion.

        Moreover, in deciding to completely disregard the medical

opinions of Dr. Watts, the ALJ failed to consider the Wilson

factors.     When a treating source’s medical opinions are not given

controlling weight, the ALJ:

        must apply certain factors—namely, the length of the
        treatment relationship and the frequency of examination,
        the nature and extent of the treatment relationship,
        supportability of the opinion, consistency of the
        opinion with the record as a whole, and the
        specialization of the treating source—in determining
        what weight to give the opinion.

Wilson, 378 F.3d at 544; see also Blakley, 581 F.3d at 408.

        Ultimately,   the   ALJ   completely   failed   to   consider   the

opinions of Dr. Watts, which constitutes reversible error and

justifies remand.      Hensley v. Astrue, 573 F.3d 263, 267 (6th Cir.

2009); Wilson, 378 F.3d at 545.        “It is an elemental principle of

administrative law that agencies are bound to follow their own

regulations.”     Wilson, 378 F.3d at 545 (citing Sameena, Inc. v.

United States Air Force, 147 F.3d 1148, 1153 (9th Cir. 1998)).

The ALJ is not required to assign controlling weight to Dr. Watts

opinions stating that Conn was disabled or Conn could not cannot

work.     But on remand the ALJ must consider the medical opinions

                                     25
and   medical    evidence     submitted   by   Dr.   Watts.     Finally,    if

controlling weight is not assigned to the opinions of Dr. Watts,

the ALJ must provide specific reasons for refusing to assign

controlling weight to the opinions of Dr. Watts.

C. Whether the ALJ Erred in Finding that Ms. Conn Could Return to
Her Past Relevant Work

      At step four of the sequential analysis, the ALJ found that

Conn had the residual function capacity to perform a broad range

of light work as defined in 20 C.F.R. § 404.1567(b).            [TR 23-24].

The ALJ found that Conn could “stand and walk for four hours in an

eight-hour workday and [could] sit for six hours in an eight-hour

workday.”       [TR   24].    Additionally,    the   ALJ   limited   Conn   to

“frequent bilateral feeling and handling.”             [Id.].   “‘Frequent’

means occurring from one-third to two-thirds of the time.”              Soc.

Sec. Rul. 83-10, 1983 WL 31251 at *6.

(1)   Whether Conn can return to past relevant work as actually
performed

        Conn claims that ALJ’s residual function capacity finding

would preclude her from performing her past work as it was actually

performed.      [See DE 11 at 9, Page ID # 609]. Conn points out that

the ALJ’s residual function capacity finding is inconsistent with

her reported work history information on the Work History Report

Form.    [See TR 222-23].     Conn reported that her past work required

her to work twelve-hour shifts, eleven hours of which she was

sitting.     [TR 223].       Additionally, Conn reported that her past

                                     26
work required her to handle, grab, grasp, write, and type for the

entire twelve-hour shift.      [Id.].

     The   ALJ   seemed   to   rely   heavily   on   the   opinion   of   the

vocational expert when he made his finding on whether Conn could

perform past relevant work.      [See TR 27].    The ALJ is correct that

the vocational expert testified that Conn could perform past

relevant work based on the residual function capacity assessment.

But the hypotheticals that the ALJ posed to the vocational expert

were both based on an eight-hour workday, not the twelve-hour

workday that Conn claims she actually performed.           [See TR 64-66].

     Here, Conn is correct that the ALJ’s conclusion that she could

perform past relevant work is inconsistent with his finding on

residual function capacity.       Of course, the ALJ may have had a

good reason to discredit or discount the information from Conn’s

work history report.      Still, the ALJ’s written decision fails to

address or explain this inconsistency.          On remand the ALJ must

resolve the inconsistency between his residual function capacity

finding, based on an eight-hour workday, and the information

pertaining to Conn’s past work, based on a twelve-hour workday.

(2) Whether Conn can return to past relevant work as generally
performed

     Conn also claims that she cannot return to past relevant work

as generally performed because she “does not retain sufficient use

of her bilateral hands for purposes of feeling and handling as is


                                      27
required for a sedentary cardiac monitor.”           [DE 11 at 10, Page Id

# 610].        Conn is correct that “[m]ost unskilled sedentary jobs

require good use of the hands and fingers for repetitive hand-

finger actions.”       Soc. Sec. Rul. 83-10, 1983 WL 31251 at *5.

        But here, the ALJ did not distinguish between Conn’s past

relevant work as actually performed and as generally performed.

[See TR 27].      On remand, if the ALJ finds that Conn cannot perform

past relevant work as actually performed, the ALJ should consider

whether Conn can perform past relevant work as generally performed.

(3) Inconsistency between the testimony of the vocational expert
and the dictionary of occupational titles

        Finally, Conn argues that the ALJ erred by failing to resolve

an inconsistency between the vocational expert’s testimony and the

DOT.      At    the   administrative    hearing,    the   vocational   expert

testified that Conn’s past work as a cardiac monitor had a DOT

code of 078.365-010.       [TR 63].    The ALJ cited this DOT code in his

written decision when finding that Conn could perform past relevant

work.     [TR 27].

        As Conn points out, DOT code 078.356-010 does not appear to

exist.    Conn persuasively asserts that the appropriate DOT code is

likely     078.367-010     under      the   title   of    “cardiac     monitor

technician.”       Dictionary of Occupational Titles, 1991 WL 646826

(4th ed. 1991).




                                       28
       Social   Security   regulations       require    that   adjudicators

“[i]dentify and obtain a reasonable explanation for any conflicts

between    occupational    evidence    provided    by    VEs   or   VSs   and

information in the Dictionary of Occupational Titles (DOT).”              Soc.

Sec. Rul. 00-4p, 2000 WL 1898704 at *1, 4.         Here, it appears that

there is a direct conflict between the DOT information provided by

the vocational expert and the DOT itself.               As a result, it is

unclear which DOT code the vocational expert and ALJ relied on

when consider whether Conn could perform past relevant work.

       Additionally, this conflict amounts to more than a de minimis

procedural or technical error.             As Conn points out, DOT code

078.367-010 requires “handling” in relation to things.              See 1991

WL 646826.      Thus, if 078.367-010 applies, the ALJ must consider

whether Conn’s limitations with bilateral feeling and handling

limit her ability to perform work as a cardiac monitor technician.

As a result, on remand, the ALJ should address and resolve the

inconsistency between the vocational expert’s testimony and the

DOT.

                             V. Conclusion

       Having found that the ALJ’s finding on the severity of Conn’s

gastrointestinal issues was not supported by substantial evidence

and that the ALJ committed reversible error at multiple stages of

the five-step sequential analysis, the Acting Commissioner’s final

decision is REVERSED and this action is REMANDED for administrative

                                      29
proceedings consistent with this opinion.          The ALJ’s finding on

the   severity   of   Conn’s   mental    impairments   is     supported    by

substantial evidence.     But on remand, the ALJ shall: 1) reconsider

and provide sufficient reasons for determining the severity of

Conn’s gastrointestinal impairments based on the record evidence;

2) consider the opinion evidence provided by Dr. Watts and, if

controlling weight is not assigned to Dr. Watt’s opinions, the ALJ

shall provide specific reasons for refusing to assign controlling

weight to the opinion of Dr. Watts; and 3) the ALJ shall resolve

inconsistencies between the residual function capacity finding and

the finding that Conn can return to past relevant work, consistent

with this opinion.

      Accordingly, it is hereby ORDERED as follows:

      (1)   The decision of the Commissioner is REVERSED, with this

action REMANDED;

      (2)   Plaintiff’s   Motion   for   Summary   Judgment    [DE   11]   is

GRANTED IN PART AND DENIED IN PART;

      (3)   Defendant’s   Motion   for   Summary   Judgment    [DE   13]   is

GRANTED IN PART AND DENIED IN PART; and

      (4)   Judgment reversing and remanding this matter will be

entered contemporaneously herewith.

      This the 5th day of November, 2018.




                                    30
31
